 CENTRALIA CONTAINER, INC.Centralia Container,Inc.andUnited PaperworkersInternational Union,AFL-CIO, CLC. Case 14-CA-1825115 April 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENUpon a charge filed by the Union 2 January1986, the General Counsel of the National LaborRelationsBoard issueda complaint16 January1986 against the Company, the Respondent,alleg-ing that it has violatedSection 8(a)(5) and (1) ofthe National Labor Relations Act.The complaintalleges thaton 24 October 1985,following a Board election in Case 14-RC-9890,the Union was certified as the exclusive collective-bargaining representative of the Company's em-ployees in the unit found appropriate. (Officialnotice is taken of the "record" in the representationproceeding as defined in the Board'sRules andRegulations, Secs. 102.68 and 102.69(g), amendedSept. 9, 1981, 46 Fed.Reg. 45922 (1981);FrontierHotel,265 NLRB 343 (1982).) The complaint fur-ther alleges that since 10 December 1985 the Com-pany has refused to bargain with the Union. On 30January 1986 the Company filed its answer admit-ting in part and denying in part theallegations inthe complaint.On 10 February 1986 the General Counsel filed aMotion for Summary Judgment. On 14 February1986 the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted. TheCompany filed a response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer to the complaint, the Companyadmitsits refusal to bargain and to furnish informa-tion that is necessary and relevant to the Union'srole as bargaining representative, but attacks thevalidity of the certification on the basis of its objec-tions to the election in the representation proceed-ing.The General Counsel argues thatallmaterialissueshave been decided previously.We agreewith the General Counsel.The record, including the record in Case 14-RC-9890, reveals that an election was held 10 Oc-tober 1984 pursuant to a Stipulated Election Agree-ment.The tally of ballots shows that of approxi-mately 45 eligible voters, 25 cast valid ballots forand 20 against the Union; there were 2 nondeter-305minative challenged ballots.After conducting aninvestigation of the Company's election objections,theRegionalDirector for Region 14 issued hisreport on 2 November 1984 recommending that theobjections be overruled. The Company filed excep-tions and, on 15 April 1985, the Board directed ahearing on alleged union threats not to representemployees who did not support it, but adopted theRegional Director's recommendation that the otherobjections be overruled. After conducting a hear-ing, the hearing officer, on 14 June 1985, issued hisreport recommending that the Board overrule theremaining objections. The Company filed excep-tions.On 24 October 1985 the Boardin an unpub-lished decision adopted the hearing officer's recom-mendations and certified the Union.'Since about 27 November 1985, the Union hasrequested the Company to bargain and to furnish itcertain information about the terms and conditionsof employment. Since about 10 December 1985, theCompany has refused to bargain or provide the re-quested information.It is well settled that in the absence of newly dis-covered and previously unavailable evidence orspecial circumstances, a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues that were or could have beenlitigated in a prior representation proceeding. SeePittsburghGlass Co. v.NLRB,313 U.S. 146, 162(1941); Secs. 102.67(f) and 102.69(c) of the Board'sRules and Regulations.All issues raised by the Company were or couldhave been litigated in the prior representation pro-ceeding. The Company does not offer to adduce ata hearing any newly discovered and previously un-available evidence, nor does it allege any specialcircumstances that would require the Board to re-examine the decision made in the representationproceeding.2We therefore find that the Companyhas not raised any issue that is properlylitigable inthis unfair labor practice proceeding. Accordingly,we grant the Motion for Summary Judgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACTI.JURISDICTIONThe Company,an Illinois corporation, is en-gaged in the manufacture and distributionof corru-iOn 10 December 1985 the Board issued an unpublished Order cor-recting its 24 October 1985 decision2The Company contends the case should be remanded for inclusion ofevidence concerning the Company's current employee complement, butgives no indication of what the evidence will show or its relevanceWefind no merit in the contention279 NLRB No. 44 306DECISIONSOF NATIONALLABOR RELATIONS BOARDgated paper boxes and related items at its facility inCentralia,Illinois,where it annually purchases andreceives products, goods, and materials valued inexcess of $50,000 directly from points outside theState of Illinois.We find that the Company is anemployer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act and that theUnion is a labor organization within the meaning ofSection 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held 10 October 1984 theUnion was certified 24 October 1985 as the collec-tive-bargaining representative of the employees inthe following appropriate unit:All production and maintenance employeesand truckdrivers, including leadmen, employedby Centralia Container, Inc. at its Centralia, Il-linois facility; but excluding office clerical andprofessional employees, guards and supervisorsas defined in the Act.The Union continues to be the exclusive represent-ative under Section 9(a) of the Act.B. Refusal to BargainSince 27 November 1985 the Union has request-ed the Company to bargain, and since 10 Decem-ber 1985 the Company has refused. We find thatthis refusal constitutes an unlawful refusal to bar-gainin violation of Section 8(a)(5) and (1) of theAct.CONCLUSIONS OF LAWBy refusing on and after 10 December 1985 tobargain with the Union as the exclusive collective-bargaining representative of employees in the ap-propriate unit, the Company has engaged in unfairlaborpracticesaffecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion and, if an understanding is reached, toembody theunderstanding in a signed agreement,and to provide the Union, on request, informationnecessary for collective bargaining, including thatspecifically requested 27 November 1985.To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided'by law, we shall construe the ini-tial periodof the certificationas beginning the datetheRespondent begins to bargain ingood faithwith the Union.Mar-Jac Poultry Co.,136 NLRB785 (1962);Lamar Hotel,140NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied379U.S.817(1964);Burnett ConstructionCo., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir.1965).3ORDERThe National Labor Relations Board orders thatthe Respondent, Centralia Container, Inc., Centra-lia, Illinois, its officers, agents, successors, and as-signs, shall1.Cease and desist from(a)Refusing to bargain with United Paperwork-ers InternationalUnion, AFL-CIO, CLC, as theexclusive bargaining representative of the employ-ees in the bargaining unit.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreement,and provide the Union, on request, informationnecessary for collective bargaining, including thatspecifically requested 27 November 1985:All production and maintenance employeesand truckdrivers, including leadmen, employedby Centralia Container, Inc. at its Centralia, Il-linois facility; but excluding office clerical andprofessional employees, guards and supervisorsas defined in the Act.(b) Post at its facility in Centralia, Illinois, copiesof the attached notice marked "Appendix."4Copies of the notice, on forms provided by the Re-gionalDirector for Region 14, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyaThe General Counsel has requested that the Order include a "visitor-sal clause" authorizingthe Board, for compliance purposes, to obtain dis-covery from the Respondent under the Federal Rules of Civil Procedureunder the supervision of the United States Court of Appeals enforcingthisOrder Under the circumstances of this case, we find it unnecessaryto include such a clause Accordingly, we deny the General Counsel'srequest4 If this Order is enforced by a judgment of a United States court ofappeals,the words in the noticereading"Posted by Order of the Nation-alLaborRelationsBoard" shall read "PostedPursuantto a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board " CENTRALIA CONTAINER, INC.upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILLNOT refuse to bargain with United Pa-perworkers International Union,AFL-CIO, CLC307as the exclusive representative of the employees inthe bargaining unit.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain with the Union asthe exclusive representative of the employees in thefollowing appropriate unit on terms and conditionsof employment and, if an understanding is reached,embody the understanding in a signed agreement,and WE WILL provide the Union, on request, infor-mation necessary for collective bargaining, includ-ing that specifically requested 27 November 1985:All production and maintenance employeesand truckdrivers, including leadmen, employedby us at our Centralia, Illinois facility; but ex-cluding office clerical and professional em-ployees, guards and supervisors as defined inthe Act.CENTRALIA CONTAINER, INC.